DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US 2012/0223931 A1).
In regard to claim 1, Tashiro et al. discloses a display panel, comprising (see e.g. Figures 1-7): 
a first substrate 32; 
a second substrate 42, disposed opposite to the first substrate 32; and 
a liquid crystal layer 30, disposed between the first substrate 32 and the second substrate 42; 
wherein a display area of the display panel is divided into at least a first area and a second area (i.e. corresponding to shape of common electrodes 45, see e.g. Figure 5), and light transmittance of the first area is different from light transmittance of the second area when driven by the identical voltage difference (see e.g. Figures 7a and paragraph [0087]); 
pre-tilt angles of liquid crystal molecules corresponding to the first area are different from pre-tilt angles of liquid crystal molecules corresponding to the second area (see e.g. paragraph [0066]).
In regard to claim 2, Tashiro et al. discloses the limitations as applied to claim 1 above, and
wherein the display panel comprises: 
a plurality of pixel electrodes 60, disposed on the first substrate 32; 
a first common electrode; and a second common electrode; 
wherein the first common electrode 45b and the second common electrode 45a are disposed on the second substrate 42 with a spacer (i.e. region corresponding to slit 47a,) disposed between the first common electrode 45b and the second common electrode 45a for insulation from each other; 
the first common electrode 45b is overlapped with the corresponding pixel electrodes 60 to form a first area, and the second common electrode 45a is overlapped with the corresponding pixel electrodes 60 to form a second area; 
the pre-tilt angles of the liquid crystal molecules in the liquid crystal layer corresponding to the first area are different from the pre-tilt angles of the liquid crystal molecules in the liquid crystal layer corresponding to the second area (see e.g. paragraph [0066]), and the pre-tilt angles are formed by controlling the first common electrode and the second common electrode to connect with different common voltages in an alignment stage.
Note that the product by process limitation, “ . . . the pre-tilt angles are formed by controlling the first common electrode and the second common electrode to connect with different common voltages in an alignment stage . . . ” has been fully considered by the examiner.   However, it is further noted that the patentability of a product does not depend on its method of production (see e.g. MPEP 2113).
In regard to claim 6, Tashiro et al. discloses the limitations as applied to claim 2 above, and
wherein the spacer between the first common electrode 45b and the second common electrode 45a is overlapped with the pixel electrodes 62.
	In regard to claim 7, Tashiro et al. discloses the limitations as applied to claim 6 above, and
wherein the pixel electrodes 60 comprise a first trunk, a second trunk and a plurality of branches, the first trunk and the second trunk intersect perpendicularly to divide the pixel electrodes into a plurality of alignment areas, the branches are connected to the first trunk or the second trunk, and the branches are positioned in the alignment areas; the first trunk or the second trunk is disposed corresponding to the spacer between the first common electrode 45b and the second common electrode 45a (see e.g. paragraph [0063] and Figure 5).
In regard to claim 9, Tashiro et al. discloses the limitations as applied to claim 1 above, and
wherein the pre-tilt angles are angles between long axes of the liquid crystal molecules in the liquid crystal layer and the first substrate (see e.g. paragraph [0061]).
In regard to claim 14, Tashiro et al. discloses the limitations as applied to claim 1 above, and
wherein the liquid crystal layer comprises negative liquid crystal molecules mixed with a reactive monomer (see e.g. paragraphs [0035] and [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2012/0223931 A1).
In regard to claim 4, Tashiro et al. discloses the limitations as applied to claim 1 above, and
wherein the light 2Appl. No. 17/368,843 transmittance of the first area is lower than the light transmittance of the second area (see e.g. Figure 7a).
Tashiro et al. fails to disclose
the ratio of the area of the first area to the area of the second area is 1.5 to 2.3.
However, one of ordinary skill in the art would recognize utilizing the ratio of the area of the first area to the area of the second area is 1.5 to 2.3, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Tashiro et al. with the ratio of the area of the first area to the area of the second area is 1.5 to 2.3
Doing so would provide a transmittance profile that is directly related to the size of the first and second areas.
In regard to claim 5, Tashiro et al. discloses the limitations as applied to claim 4 above, and
wherein the pixel electrodes 60 comprise a first trunk, a second trunk and a plurality of branches, the first trunk and the second trunk intersect perpendicularly to divide the pixel electrodes into a plurality of alignment areas, the branches positioned in a plurality of alignment areas are connected to the first trunk or the second trunk, and the first trunk or the second trunk corresponds to the first area (see e.g. paragraph [0063] and Figure 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2012/0223931 A1) in view of Kaise et al. (US 2012/0154716 A1).
In regard to claim 15, Tashiro et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the surface of the first substrate is coated with polyimide as an alignment base material.
However, Kaise et al. discloses
wherein the surface of the first substrate is coated with polyimide as an alignment base material (see e.g. paragraph [0085]).
Given the teachings of Kaise et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Tashiro et al. with wherein the surface of the first substrate is coated with polyimide as an alignment base material.
Doing so would provide a well known and commonly used polymer for the purpose of providing initial alignment conditions to liquid crystal layers.

Allowable Subject Matter
Claims 3 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to claim 3, the closest prior art references fail to disclose or make obvious the limitations, “wherein the display panel comprises a common line, and a projection of the common line is disposed corresponding to the spacer between the first common electrode and the second common electrode.”
In regard to claims 10-13, the closest prior art references fail to disclose or make obvious the limitations, “wherein the first common electrode comprises a first vertical portion and a plurality of first horizontal portions, the first vertical portion is in communication with the first horizontal portion, the first horizontal portion extends in a direction perpendicular to the first vertical portion, and the plurality of first horizontal portions are disposed in parallel along a scanning line direction of the display panel with two adjacent first horizontal portions spaced from each other; the second common electrode comprises a second vertical portion and a plurality of second horizontal portions, the second vertical portion is in communication with 3Appl. No. 17/368,843the second horizontal portion, the second horizontal portion extends in a direction perpendicular to the second vertical portion, and the second horizontal portions are disposed in parallel with two adjacent second horizontal portions spaced from each other and a spacer disposed between adjacent first horizontal portion and second horizontal portion.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871